Filed 7/15/14 P. v. Ramirez CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B252638

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA064990)
         v.

LAWRENCE RAMIREZ,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
William C. Ryan, Judge. Affirmed.


         Ann Krausz, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.




                                                       ******
       Lawrence Ramirez appeals from the trial court’s denial of his petition for
resentencing. Pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende), appellant’s
counsel filed an opening brief requesting that this court review the record and determine
whether any arguable issues exist on appeal. We have reviewed the entire record and
find no arguable issue. We affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND
       As required by People v. Kelly (2006) 40 Cal.4th 106, 124, we provide a brief
description of the facts and procedural history of the case. In 2004, appellant was
convicted of second degree robbery, possession of a firearm by a felon, possession of a
concealed firearm in a vehicle, and two counts of misdemeanor child endangerment.
(People v. Ramirez (Nov. 14, 2005) B176687.) The court found true allegations that he
had suffered two prior serious felony convictions within the meaning of the “Three
Strikes Law” (Pen. Code, §§ 667, subds. (b)-(i), 1170.12)1 and, on the robbery count,
sentenced him to a third-strike prison term of 25 years to life, enhanced by 10 years for
personal firearm use (§ 12022.53, subd. (b)) and 10 years for two prior serious felonies (§
667, subd. (a)(1)).2 (People v. Ramirez, supra, B176687.) In 2005, we affirmed the
judgment in the case. (Ibid.)
       On October 22, 2013, appellant filed a petition for resentencing under section
1170.126, citing his robbery conviction as the relevant third-strike offense. Under
section 1170.126, an inmate serving an indeterminate term as a third-strike offender may
be eligible for resentencing if the current felony that resulted in the third-strike sentence
was not a serious or violent felony. (§§ 667.5, subd. (c), 1170.126, subds. (a), (b),
1192.7, subd. (c).) The inmate will be ineligible for resentencing if, among other things,

1      Further undesignated statutory references are to the Penal Code.
2       On the firearm possession counts, the court vacated one prior conviction finding
and agreed to consider two prior convictions as one, then sentenced appellant to second-
strike terms of six years on each count. One term was to run concurrently to the robbery
term, and the other was stayed under section 654. The court imposed a consecutive six-
month term for the first child endangerment count and a concurrent six-month term for
the second child endangerment count. (People v. Ramirez, supra, B176687.)

                                              2
the inmate used a firearm in the commission of the current felony. (§ 1170.126, subd.
(e)(2).)
          The trial court denied appellant’s petition for resentencing on the ground that he
was ineligible for resentencing. His conviction for second degree robbery was a violent
felony under section 667.5, subdivision (c)(9). Further, the jury found he had used a
firearm during the commission of the robbery. Appellant timely appealed from the denial
order.3
                                         DISCUSSION
          We appointed counsel to represent appellant in this appeal. After review of the
record, appellant’s court-appointed counsel filed an opening brief asking this court to
review the record independently pursuant to Wende, supra, 25 Cal.3d at page 441. On
March 24, 2014, we advised appellant he had 30 days within which to submit any
contentions or issues that he wished us to consider.
          Appellant filed a supplemental letter brief. He argues we should conduct a
complete review of the sentencing hearing because “[t]here was a lot of confusion” about
whether the evidence was sufficient to establish the alleged priors. He also asserts his
current counsel is ineffective on appeal because she has not argued the evidence of his
priors was insufficient. Appellant’s contentions are unavailing. The time for reviewing
the evidence of his priors or other purported errors made at the sentencing hearing is long
past. Appellant’s sentence constituted the final judgment of conviction from which an
appeal should have been and was taken. (§ 1237, subd. (a).) He had an opportunity to
argue the evidence of his priors was insufficient, and in fact, he asserted in his prior



3       The appellate courts have reached conflicting conclusions on whether an order
denying a resentencing petition is appealable, and the issue is currently under review by
the California Supreme Court in Teal v. Superior Court (2013) 217 Cal.App.4th 308,
review granted July 31, 2013, S211708, and In re Martinez (2014) 223 Cal.App.4th 610,
review granted May 14, 2014, S216922. We need not decide this threshold issue and add
to the debate but will proceed to the merits of the appeal. Even if the order is not
appealable, we could review the order by writ petition. (In re Machado (2014) 226
Cal.App.4th 1044, 1049.)

                                                3
appeal that the court erred in denying his motion to vacate the strike findings. (People v.
Ramirez, supra, B176687.) We affirmed the judgment of conviction and it is now final.
In this appeal, we are considering the postjudgment order denying his resentencing
petition, and we review only that for error.
       We have examined the entire record. We are satisfied no arguable issues exist and
appellant’s counsel has fully satisfied her responsibilities under Wende. (Smith v.
Robbins (2000) 528 U.S. 259, 279-284; Wende, supra, 25 Cal.3d at p. 441; see also
People v. Kelly, supra, 40 Cal.4th at pp. 123-124.)
                                      DISPOSITION
       The judgment is affirmed.




                                                   FLIER, J.
WE CONCUR:




       BIGELOW, P. J.




       GRIMES, J.




                                               4